Title: To John Adams from Timothy Pickering, 15 September 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Sept. 15. 1798.

I have this morning received your letter of the 10th. and have handed to the Secretary of War the letter of lieut. Colo. Perkins, to be minuted & filed as you directed.
Governor Sumner’s letter & inclosures of July 2d. I remembered to have packed up with other papers when the office was removing from Philadelphia; but I did not recollect where. This forenoon found them; and now have the honor to submit to you the answer of I have written, expressing the acceptance of the Cession of Castle Island in the harbour of Boston, on the conditions in the act of cession declared; and that when Governor’s Island & the tract of land at Springfield shall be purchased, the U. States will hold them also on the condition expressed in the act of the legislature of Massachusetts; & finally your opinion that it will not be expedient to suffer the Convicts to remain on Castle Island, after the U States take possession thereof.
This morning I was informed that a French Gentleman here (a Royalist) had received a letter from his friend Cotineau (whom I know) in Philadelphia, mentioning that Mr. Gerry remains at Paris, and that a French Consul General had arrived (it was not said at what port) in the U States, & that he had powers to negociate on the subjects of difference between the two countries! If I can obtain any further information it shall be communicated without loss of time.
I have the honor to be / with great respect / Sir your most obt. servt.
Timothy Pickering